Progress report on the reform of the European schools (debate)
The next item is the debate on the oral question to the Commission on the progress report on the reform of the European Schools, by Katerina Batzeli and Erna Hennicot-Schoepges - B6-0454/2008).
author. - (FR) Madam President, I thank the Commissioner for having agreed to address this question, which was tabled some four months ago. Let me remind you of the responsibilities of the EP Committee on Culture and Education, which, according to Annex VI, Section XV(2) of the Rules of Procedure, include 'promotion of the system of European schools.'
Those schools give priority to educating the children of Community officials. Those children, classed as category I, make up around 70% of the total, pay no enrolment fees and the Commission contributes about 60% of the funding. Category II children, who make up 5%, and category III, who make up 25%, pay school fees of between EUR 4 000 and 16 000.
The 14 existing schools teach nearly 21 000 pupils, from nursery school to baccalaureate level, out of a total of 100 million in the Union of 27, in 14 official languages with an identical curriculum in all the language sections. Compared to the situation of all the other school children in the European Union, these pupils are, therefore, highly privileged.
In 2006 the Commission promised to reform the system - a laudable undertaking - with a view to establishing a European education system applicable to all types of school that wished to award the European baccalaureate, based on a common curriculum and, where possible, tuition in the mother tongue.
The school in Parma, which is approved by the Board of Governors of the European Schools, will be the first school of its kind to award a European baccalaureate in June 2009. For its part, the Board of Governors of the European Schools undertook an in-depth assessment of the baccalaureate with a view to the ongoing reform.
A study commissioned by the European Parliament's Committee on Culture and Education, which will be available in October, shows that 94% of those who have passed the baccalaureate go on to higher education in the main European universities and that 62% of them study in a university outside their country of origin. There is, therefore, far greater mobility among these students than among others.
That means we have at our disposal a European educational system that has proved its worth. In its resolutions of 2002 and 2005, the European Parliament advocated a profound reform of the schools system with a view to better governance and greater openness.
Given the successive enlargements of the EU and the increasing number of EU agencies and places of work of its staff, surely it is urgently necessary to reform the model of the European schools system and to begin to transpose it into the general educational systems?
Is it not time to offer European citizens a well-tried, multilingual and flexible model of schooling that responds to their concern for mobility and to draw on the experience gained from the European schools? Of course I know what the reply will be: that is not within our powers. At least we should work on this because surely the perception of the European schools as elitist and the categorisation of pupils within those schools are incompatible with the objectives of a single market, mobility and greater social cohesion?
What progress has been made in the process of reform and greater openness to ensure that the European schools system can move towards a system of European schooling, while maintaining everything that has been achieved to date? What kind of Community funding systems could be envisaged to improve the running of the accredited schools? Parma may show us a way forward.
Lastly, I would like to ask the Commissioner what progress has been made in the field of education for children with special needs? I am well aware that this subject is of interest to a large number of fellow Members and I thank the Commissioner and the President for this opportunity to hold a public debate on it.
Vice-President of the Commission. - Madam President, I thank the honourable Members for these questions and for this opportunity to discuss these issues in the European Parliament again.
For the Commission, the reform of the European School system is a priority issue, and this is one of the most complicated items we are dealing with. The Commission has always strongly promoted the wider opening of the European School system, and progress has been achieved. Political agreement on this issue was marked at the ministerial meeting of November 2006, under the Dutch presidency of governors of European schools.
Following formal approval by the Board of Governors in April 2008 of the concrete modalities to achieve this goal, any accredited school in the Member States can now teach the European curriculum and deliver the European Baccalaureate. It is up to the relevant authorities of the Member States to take initiatives to concretise this opening of the European School System in their national schools.
The opening of the European School System is in line with the European Parliament's wish to ensure that this would be possible both in places where an EU decentralised agency is located (so-called 'type-II schools'), and in locations without a direct EU presence (so-called 'type-III schools').
After almost 50 years of existence, the European Baccalaureate has indeed acquired a high intrinsic value. The Commission wants to maintain the high quality of this diploma.
The Board of Governors of the European Schools approved in April 2008 a revision of the European Baccalaureate Agreement. Accredited schools can now deliver the European Baccalaureate.
In 2007, Parliament's Committee on Culture and Education initiated a study to analyse the academic and professional careers of former pupils of the European Schools, as the honourable Member just mentioned. This study will show the specific benefits and possible difficulties experienced by former pupils of the European Schools.
The Secretary-General of the European Schools has also launched a study to make an external evaluation of the European Baccalaureate. I trust that the combined results of both studies will provide key elements to assess how to further improve the European School System in order to best adjust it to the changing needs of its pupils.
Finally, I can inform you that the European School System has considerably increased its efforts to integrate children with special educational needs (SEN). In the school year 2004/2005, the European Schools had 274 pupils with special educational needs. In the last school year, there were 411 such pupils enrolled in the European Schools. The SEN budget allocated for 2008 is EUR 3 123 000; in 2004, the SEN budget spent was a little over EUR 2 million.
The Commission would like to thank the Disability Intergroup of the European Parliament for taking the initiative to set aside a reserve of EUR 200 000 for a pilot project for a SEN resource centre. This initiative gives the European School system the opportunity to better fulfil the needs of SEN children.
The Board of Governors of the European Schools approved in July 2008 the proposal to use the European Parliament reserve of EUR 200 000 to make an evaluation of the existing SEN policy in the European Schools. This study will allow the European Schools to improve the quality of integration of SEN pupils.
The European Commission launched in July 2008 the financial procedure for the liberation of the European Parliament reserve of EUR 200 000. The transfer to the budgetary authorities is currently being initiated.
Progress has been achieved, but it is crucial that the European Parliament supports the reform process initiated by the Commission in order to finalise this reform and put it fully into practice as soon as possible. Again, the crucial role must be played by Member States. I would like to underline that we have good contacts with the Member States.
I hope that the Swedish presidency - which is not the presidency of the European Union but the presidency in the European Schools Board - will develop these initiatives. I would like to stress that the report drawn up by Mr Bösch, a Member of the European Parliament, has been very useful and he has been very instrumental in this issue.
I myself will do everything to develop the system of European Schools, because we are experiencing great difficulties with a system that was designed in 1953, and we must therefore implement some serious changes to make this system flexible and work well.
on behalf of the PPE-DE Group. - (NL) Madam President, I have asked to speak because I am concerned. We are talking about the European Schools today, and I am grateful to Mrs Hennicot for that.
I should like to draw the attention of Commissioner Kallas to a specific aspect of the European Schools, namely religious education. During the course of last year a number of worrying reports reached me. As you all know, the Board of Governors of the European Schools ruled last year that a minimum of seven pupils of the same language was needed in order for a subject to be taught in the mother tongue. For general subjects such as geography and maths this is not a problem, but it is very different when it comes to religious education.
This raising of the minimum number means that there are now European Schools where pupils are no longer able to receive religious education in their own language. I am most concerned by this, especially at primary level. I think that religion, talking and learning about the standards and values we all prize so greatly in Europe, is extremely important. In religion, feelings are very important and as we all know, children are best able to express feelings and emotions in their mother tongue.
I find it unacceptable that, depending on their language and nationality, some pupils can and others cannot receive religious education in their own language. So I ask the Commissioner to give thought to this and to set clear guidelines. All pupils, whether their mother tongue is English, German or Dutch, must have the same opportunities and the same quality of instruction.
Consideration should be given not only to the pupils but also to the position of teaching staff. The 'minimum of seven' rule means that every year the question arises of whether there are enough pupils, and teaching staff are not sure whether religious education will be provided in the following school year. This professional uncertainty has consequences when it comes to finding good teachers of religious education in all languages. I urge the Commission to emphasise the importance of religious education for European School parents and pupils and to hold out for the continuation of religious education in pupils' mother tongue at the European Schools.
on behalf of the PSE. - (ES) Commissioner, we have already noted here that the European Schools were, as official centres of instruction, established jointly by the governments of the Member States of the Union to provide multilingual and multicultural education primarily to the children of the staff of the institutions and that for many reasons they now need to be reformed, essentially in the light of new needs.
The Union's institutional development, enlargement, and the proliferation of agencies have led to changes in the profile of the pupils in the European Schools both as regards culture and language and in terms of numbers of pupils; applications to register have risen sharply.
Moreover, increased flexibility in employment contracts has led to new family and employment circumstances which affect social and family profiles and families' needs.
As Parliament has already noted in two resolutions, reform is necessary to modernise the schools so that they provide the required quality of service for which they were established, are accessible and overcome specific problems of access or segregation.
To that end I welcome the Commissioner's announcement on the two studies now under way, we will see if they bear fruit.
In short, despite the increase in the number of Community languages and the increased complexities we face on many fronts, progress must be made in the process of reform, openness and improvement of these schools while ensuring that their qualifications are recognised in all Member States of the Union.
Having said that, I would like to put two specific questions to the Commissioner.
The first relates to a number of complaints I have received from the parents of some pupils who have studied at the European School: it would appear that when they leave after taking the European Baccalaureate to continue their studies, one point is deducted from the average mark awarded; in other words they are penalised. I would like to know whether you are aware of this practice and the reason for it.
The second question relates to the children of Parliamentary assistants. I have also received complaints from assistants who have to send their children as category three entries if they want them to attend these schools; in other words, they have to pay school fees. I have visited the page which sets out all the information on how the Euroschools work; I have it here and shall read it in French because that is the language I found it in. It says, under category one:
(FR) 'The children of staff in the service of the Community institutions and of the organisations listed below employed directly and continuously for a minimum period of one year.'
(ES) A list of twelve points follows; point 4 says:
(FR) 'Persons with a directly binding contract of employment, governed by private law, with the European institutions'.
(ES) This, then, is the situation for people or the group of people who we might well think of as falling within category one. I would like to ask you why the children of Parliamentary assistants have to register under category three and pay school fees.
on behalf of the ALDE Group. - (FI) Madam President, firstly I would like to say on behalf of my group that it is true that the present system is fairly complicated. It needs to be simplified, and we know that matters of education basically fall within the competence of the Member States, though in the case of the European Schools it also lies with the Union. Wherever there are EU agencies there must also be European Schools. That is a basic principle, and we should also remember that our various strategies allow us to tell the citizens of Europe that education is always an investment in the future. It is on that basis that we should act in the case of the European Schools.
I would next like to raise a few points concerning education. The first concerns the extent to which it is free. I think that we in Europe should have a debate on making all education free, whatever school we are talking about. Every child and young person should have the chance of a good education and the opportunity to benefit from good teaching, and not having to pay is one guarantee of that. I think that if the Member States want this and if we really believe that education is an investment in the future, we can achieve this goal.
It is also important that teaching is done in the student's mother tongue, as that is the basis of identity. Children and young people at European schools come from different cultures and different nations. It is important that they are taught in their own language, but is also vital to remember that we need special teaching facilities and also that students need to be taught cultural awareness, as they are often rootless, coming as they do from one country to another, which is a new and alien environment. For that reason we should also make sure of their overall personal development and growth as human beings. This is also the basis for European human rights policy and the European notion of humanity.
As for the special facilities I mentioned, class sizes are one thing that could be invested in. Class sizes must not be too large and every child should be given the chance to receive tailor-made options.
I will end by saying that the real educational standards amongst us Europeans will be measured in terms of how we treat those close to us who are worse off and how we look after children and young people, and the European schools are a shop window for the world. What are our actual standards of education and how do we look after our young people? Are we prepared to invest in them and their future? I hope that Europe can afford to do that and that it does actually invest in children and young people and in the European schools.
on behalf of the UEN Group. - (PL) Madam President, 50 years of experience in European Schools that are faced with the specific problem of different languages, cultural diversity and migration makes one consider whether this experience should be used to make this school model more widely available. It is not just the children of officials working in European institutions who need to be taught foreign languages at the highest level, as well as integration with their peers from other European countries. It is not just they, who, because their parents have taken up posts abroad, need a particular approach to schooling.
We are opposed to discrimination. Why then should children other than the children of these officials be excluded from those schools? I would also like to draw attention to the issue that is being considered by the Committee on Culture and Education, namely the need to reinstate the classics, Greek and Latin, in schools in Europe and also an emphasis on teaching Latin and Greek in the European Schools. I believe it is essential to give urgent consideration to the need to extend and reform European Schools as well as the principles according to which they operate.
on behalf of the Verts/ALE Group. - Madam President, as a member of the Committee on Culture, allow me to extend my warm welcome to the initiative of Erna Hennicot-Schoepges and Katerina Batzeli, members of the Committee on Culture, to address an oral question to the European Commission and have this debate on the progress of the reform of the European schools.
Speaking of multilingualism and its importance, let me use this opportunity to raise a serious concern we have in Romania, where the recent initiative of the Ministry of Regional Development to complete the translation of the EU's regional operational programme from Romanian into Hungarian met serious attacks from the Romanian Social Democratic Party run by several leaders of the former communist regime. Please note that this is happening in one of the 27 EU Member States in the European Year of Intercultural Dialogue, at a time when Commissioner Leonard Orban issued a policy document entitled, 'Multilingualism: an asset for Europe and a shared commitment'. In the European Year of Intercultural Dialogue, a debate on the reform of the European Schools could not be of greater importance, as we live in a multicultural and multilingual Europe, where different cultures and languages coexist. We need to encourage and enable such cultural interaction for successful European integration.
Therefore, our European educational system needs to reflect this multicultural characteristic and allow a healthy and easy coexistence. European schools in particular were set up to meet these needs - to provide multicultural and multilingual education while also strengthening European identity. However, in an enlarged EU with greater citizen mobility and more agencies being created in different Member States, it has become a challenge to meet these needs. As the questions in today's debate underline, there is a great need to focus on reforms, as it has proved to be more and more complex to provide multilingual and flexible education of high quality.
Allow me to stress the fact that only by allowing students to express and practice their own cultural identity and use their own mother tongue throughout their education and formation can we allow them to evolve as true European citizens. If students studying in European Schools are not able first to develop their national identity through the use of their mother tongue and culture, I believe that they will not have a strong basis to build their European identity.
Thank you for your attention and I wish you good luck in the reform process of the European Schools.
on behalf of the IND/DEM Group. - Madam President, a number of years ago two problems were identified with the European Schools. One was that they were lagging far behind in inclusiveness and integrated policies for special education needs (SEN) children. The other was that when parents would make an application to the school for a child with special needs, they had a practice of saying that they were not really able to meet their needs and the parents should go and find something else. This really was not good enough.
In December 2007, Parliament set money aside in its budget to 'contribute to the financing of first-class education for SEN children and to promote the concept of inclusive education and that this sum is to be released upon presentation of a proposal for the launch of a pilot project for the SEN resource centre comprising qualified personnel with relevant experience and appropriate teaching materials'. In the time I have I will not go through the negotiations, the back and forth, that have gone on about this pilot project. What has come about is that the pilot project has become several half-posts in psychology and some other resources, but it is not what I would see as a pilot project: actual classes, integrated classes throughout the European Schools.
I feel it is time for us to be very clear about the goal. The goal is inclusion and the goal is to integrate children in a way that is possible for them. There are now 411 SEN pupils in the European Schools in the SEN project. This is 2%, and yet disability in the general population is 17%. We are still not allowing enough children with special education needs into the schools, so we are still missing out on 15%. I cannot believe the figure for the population of people entitled to those schools is different from that in the general population.
We certainly need to have a project and assess the situation but we could do that for ever - we have been looking at the situation for ever! It is time to move beyond the pilot schemes. It is time to make a real approach to children as standard practice in all the schools. We are a long way from doing that.
This is the other meaning of diversity. It is not just about languages and cultures: it is about peoples' needs and their abilities and catering to the wide diversity of that as well.
(IT) Madam President, ladies and gentlemen, while there is no doubt that the attempts to develop a European School have to be welcomed, we must not forget that the strategic objective is in some ways to make Europe into a guide from the scientific and social points of view, and into a model of cohabitation.
In that sense, we then have to build on Europe's cultural roots, for instance what Rome gave us in terms of law, what Greece gave us in terms of philosophy, and what Germany gave us in terms of music. However, it also has to be said that those languages considered to be dead, such as Latin and Greek, now need to be revived - and there is clear evidence of this - since they are languages that the most sophisticated American companies, such as General Motors or Yale University, consider fundamental for the modus operandi of entrepreneurs or, if you like, heads of family. It also has to be said that Christianity and the Christian values of our roots are fundamental elements in any genuine European School.
(EL) Madam President, Commissioner, my fellow Members have presented you with a series of requests for more progress in European schools, which serve as examples for other schools in the Member States.
Please answer my question about how much local legislation affects European schools. We have found that there are differences between the schools in the Netherlands, Belgium, Germany and Luxembourg. We have identified these differences specifically in the approach to children with learning difficulties. They have received different treatment depending on whether they are in Brussels or in Luxembourg.
While we are on the subject of pupils, why should they be separated into categories? Why do they have to make a careful choice of Baccalaureate courses before they have any lessons? Why do religious knowledge and classical languages have to be taught according to the number of pupils in the class? Why are children not taught the history of their country of origin? Why are children not taught in their national language?
Let us turn now to staff: meritocratic selection in all the countries will provide a uniform standard among teachers' associations. Do you check the selection process in all countries? There is a turnover of administrative staff, but there are people who remain head teachers for more than 20 years. Why is there no selection of head teachers?
Flexibility, as you have said yourselves, will bring better results. The authorities of the Member States must take care to ensure that they do not have schools exclusively for 'elite' immigrants, but ones that serve as models for other immigrant schools.
(PL) Madam President, I have come here not just as a Member of the European Parliament, but also as a person with practical experience of the European School, as I am the father of a child that attended the European School in Brussels for three years and who last year took the baccalaureate. From family experience, as well as from my occasional observations, for example, at parents' evenings at this, which is one of the four European Schools in Brussels, I feel that I know what we are talking about today. I wanted to say just one thing: the number of these schools is increasing. When my son went to this school three years ago, there were three schools in Brussels and now there is a fourth one. The permitted number of pupils in classes in European Schools is 32.
It is worth noting that in many European countries the permitted number of pupils in a class is considerably lower than in the European Schools. Our interest in this subject is clear: we have to take an interest in something that, as the European Union, we pay for. More than 50% of the budgets of these schools comes from European Union funds. The conclusion, Madam President, is this: it is sensible to open up these schools, but this should not be at the cost of teaching quality or an excessive number of children and young people in these schools.
(RO) European Schools are recognised in Europe as elite institutions that provide quality education to young people. In 1953, Jean Monnet said that the purpose of these schools was to bring together European children, irrespective of their nationality, and to instill in them the European spirit and sense of belonging, so that they may eventually create a united and prosperous Europe. The reform programme of these schools must take into account the following important issues. All of the 23 official languages of the European Union must exist within these schools, and children must be given the opportunity to speak their native language. Unfortunately, there are still some official EU languages which are not spoken in any of the European Schools.
Furthermore, one of the objectives of European Schools is to foster unity within groups of children, to bring them together and to facilitate the development of a spirit of tolerance and communication among them. Therefore, I believe that dividing them into three categories is not a sound measure. Those falling into the last category, 'others', as it is called, get the opportunity to attend such a school only if there are places left after the children of European officials have been admitted. This categorisation is discriminatory and I suggest that it should be removed from the statute of European Schools.
(PL) Madam President, the concept of the 'European School' is become increasingly popular. This is a result of globalisation, which affects everything, including education. For this reason we have a guiding principle that we try to observe. This is where the problems begin. Finding an answer to the question 'what should the school be like' is very difficult. Should it be an elite school or universal, should it impose its own style and curriculum on all pupils, or should it be a school that moves in certain directions, but takes into account national and regional traditions; should it be a school where pupils are taught to appreciate and respect their own traditions, culture, history, religion and language, or should it teach openness to the cultures of other nations through multilingualism and appreciation of the whole world? There is one issue that, in principle, does not arouse any doubts. As there is a European Union, then diplomas issued by all the educational institutions of Member States should be recognised in the Schools.
(RO) I believe European Schools to be the schools of the future in the EU, as they take into account increased mobility and the globalisation process and consequently give every student the opportunity to study in his/her mother tongue, thus promoting multilinguism.
I have researched this schooling system myself. I visited the oldest European School in Brussels, which was established more than 50 years ago, and I met over 40 Romanian students who have the opportunity to study in their native language. It should be said that European Schools foster social inclusion, as students of different nationalities get to know and help one another.
I would like to stress the effectiveness of the way in which the baccalaureate examination is organised, as it stimulates high performance and prepares students for their future lives as European citizens. I believe that the European School system should be extended to all the Member States, so as to become part of a common European policy in the field of education. Moreover, I move for the establishment and support of regional European Schools, which should take into account one basic principle of the European Union - regional policy in a mobile, knowledge-based Europe.
(RO) European policies concerning the reform of traditional schools and their evolution towards the status of European Schools, with the involvement of local and national administrative structures, require, in my opinion, three major types of reform: systemic reform, including reform of the curriculum, based on quality and effectiveness; continual reform, involving evaluation of and capitalisation on previous results, adapting them to European Schools; and a third reform, based on the responsibility and ownership of all social actors.
In this last regard, I believe that European schools should be taken as the model for a world school, where an 'after-school learning' component should come into play. Young people should have a special programme from 14.30 to 17.00 during term time, as well as during the summer holiday.
(RO) In their 50 years of existence, European Schools have proven their quality as regards the education of future generations. However, I believe that in today's debate we should focus on the need to adapt European Schools to present-day requirements, taking into account the enlargement to the EU-27 as well as such phenomena as globalisation, migration, and increased professional and geographic mobility.
There are two major issues that I would like to stress. First of all, we need to open up European Schools to a greater extent, so as to integrate all citizens in need of such assistance. Secondly, I believe that the recognition of degrees in all European countries is a priority.
Madam President, a human being takes about one third of his or her life to get ready for mature life through education. The second observation that I want to make is that the construction of the European Union - what we are doing right now - also requires an adequate education. There are many technical aspects, like equipment, diplomas and so on, but the Commission, as executor, needs to uphold the idea of education based on more languages, on common principles and on respect for national values. This is very crucial. Education obviously requires the investment of money, but if you do not support making this investment, then you will have to accept ignorance, which I think will be more costly for us.
So the European School is an admirable project, and I support it.
(PL) Madam President, the European Schools exist on the basis of the Convention signed in 1957. There have been many changes in Europe over the past 50 years: a series of enlargements, an increase in the number of institutions and agencies and much more flexible employment contracts. There can be no doubt, therefore, that the European Schools system also needs change and reform.
There are a number of important areas that need changing. The issue that interests me the most is pupil selection, that is, the division into categories: one, two or three. After all, on the one hand the EU is trying to increase the mobility of European citizens in the labour market and to eliminate barriers and, on the other, it is blocking access to the Schools to children of potential employees of various institutions and companies from the whole of the EU. A solution needs to be found to the problem of overcrowding in certain schools. Measures also need to be taken as regards children with special needs.
Finally, I would like to ask for consideration to be given to the possibility of creating European Schools in the new Member States.
(PL) Madam President, the education philosophy in European Schools and the teaching programme that leads to a European Baccalaureate should serve as an example of multilingual and multicultural education for all Member States. The growing number of student exchanges in European educational institutions and the globalisation of the world's economy mean that the true value of the European Baccalaureate would justify making it more widespread. It should also be recognised by institutions of higher education in Member States and also in third countries. Unfortunately this cannot be accomplished without a substantial increase in funding.
At present European Schools are perceived as elite schools that often exclude children whose parents are not EU officials. The exclusion of the greater part of society from the possibility of benefiting from European Schools is contrary to the objective of increasing the mobility of European citizens in our labour market. Member States themselves often try to create a new education system that will prepare young people better for the challenges associated with globalisation and a flexible labour market, while the system of European Schools and the European Baccalaureate have already long been in existence and, what is most important, have had excellent results, so we should duplicate them as much as possible.
Madam President, I rise not merely as a Member of this House but also as a former schoolmaster. I wonder whether I might ask Commissioner Kallas, at his next meeting with the Council of Ministers, to have a particular word with the British Minister of Education to see whether or not it is possible that he might learn some of the lessons of the successes of the European School model. Perhaps in particular he might consider reversing the disastrous decision of the British Government to make the teaching of languages voluntary, in other words dropping European languages from the British curriculum.
Secondly, you might just remind him that Europe was divided for half a century, but that it has now been reunited for 20 years. Perhaps he might consider suggesting to his curriculum advisers that they remind the next generation of the history and the culture of Central and Eastern Europe, in which Britain traditionally was very much involved and did actually seek to support.
(IT) Madam President, Commissioner, ladies and gentlemen, the stress should not just be on the criticism, from various sides, of the inadequacies of the current model of governance. I believe that we all have a duty to understand, after this debate, what is at stake, i.e. the model that the European Schools can represent for the European area of education; and since we want to overcome the challenge of the European area of education and are keen in this respect for good practices to win out, it is absurd and contradictory that we are sticking to a level and a model of governance unable to meet the challenges which we face. In my view, today's debate offers the Commission more than enough of a spur to realise that we have to undertake a radical overhaul of our schools.
author. - (FR) Madam President, I would like to put two further questions to the Commissioner, who gave a figure but it is the current figure. Commissioner, are there also to be increases in appropriations for the next financial perspective; is there a system of funding in place that will ensure that these schools can continue to function? Apparently at this very moment they are short of 40 English teachers, given the financial problems experienced by Her Majesty's Government. May I ask you what solution can be envisaged in view of that situation? Secondly, the schools themselves would like more autonomy. Are you in favour of greater autonomy or would you prefer to keep to the present system, which is cumbersome and often ill-suited to local situations?
Vice-President of the Commission. - Madam President, several very serious and important issues have been raised.
First of all I would like to remind you that the European Schools system is a completely independent body. It is based not on the Treaty of 1958 but on the Statute of 1953, it has its own Board, its own Statute, and all rules are adopted by this Board. The Commission is only one voice on the Board.
As for the content of the education, this is fully the responsibility of the Board, and all this, including the different proportions between the language sections, and the curriculum, is totally in the hands of the Board of Governors of the European Schools. So the Commission has not very much to say.
As to financing, this is the second thing I would like to say in reply to one important question. The infrastructure is provided by the host countries. So the schools are built by Belgium, Germany, France etc. This gives us the full picture of the limits we have in developing the infrastructure.
What about the content of education? The honourable Member mentioned in her introductory remarks that the quality of the education is high - and it is high. This is one of the main priorities of the European Commission, to give every possible support so that this quality will be high. This will really be a benchmark for European educational systems, that European Schools give pupils an education which is highly appreciated everywhere. So I do not have any information that pupils with a European School education have any specific difficulties in getting to university after school if they so wish.
Concerning teachers, they count as part of the infrastructure, so teachers are also provided by Member States. English teachers, for example, are provided by the United Kingdom; in other words, the burden for bigger languages is correspondingly much higher. We, the Commission - or the European budget - pay the operational costs for this. This gives us a combination that results in a rather cumbersome system, and one objective is therefore to reform the system and to bring more clarity to responsibility and financing. You can also see the problems with Belgium, where, it has been said, one of the four schools is still a temporary school. The construction of the fourth school has been postponed and postponed, and we are in intensive discussions with the Belgian Government about this.
On the openness of European schools, in our view the key issue is the European Baccalaureate, and the certification of schools which want to award the European Baccalaureate. We promote this idea, which has basically been adopted by the Board of Governors, so the basic rules exist. Now the question is how to put this into practice in the Member States. Again, the leading role lies with the Member States. So this will to some extent settle the problem of different pupils.
Today, as I said, I am meeting Parliament and I hear your observations that category III is something which must be excluded, but I also regularly meet our staff - it is the same size, comprising hundreds of people - and they of course have a clear demand, namely that education for their children must be guaranteed.
So there is a requirement - and this is emphasised very strongly in the Treaty, in the Staff Regulations, in the regulation - to provide places in the schools and then, of course, the question arises who will distribute these other places which are to remain free and definitely in Brussels? This is more and more difficult. This is for me a very complicated question. At the beginning of this Commission, we insisted on behalf of our staff that there must be more clarity, and so the Central Enrolment Authority has been established by the Board of Governors to settle these questions.
So this is the overall picture, and I must just repeat that the Commission's attitude is that we must bring clarity to the financial issues and clearly share the burden, have clear responsibilities, clear obligations, and then we can also find better solutions to the infrastructure questions, but we cannot have any kind of reduction in the quality of education.
About some specific questions, one honourable Member raised the question about disabled students. You said that there are many more of them but I do not know that anybody has been rejected when parents have asked for special treatment: it has always been provided. So, if you have facts that there are some hidden pupils with disabilities, please provide these facts and we will deal with them.
Now, about parliamentary assistants, you know that at present parliamentary assistants are not covered by the Staff Regulations, they are a kind of special staff members in Parliament, but you know also that negotiations are ongoing to settle this and to have more precise rules, and then we can also consider what to do about access to the European Schools for the children of parliamentary assistants.
So these are more or less the questions which were raised, and of course all these questions - religious education, languages - are clearly in the hands of the Board of Governors, and the Commission is just one voice on that Board. The Board of Governors is dealing with these issues very seriously. They have held long discussions about this, and I can assure you that the Secretariat-General of the European Schools is very attentive to all needs of the different languages and different religious aspects. So this is their responsibility.
Just one thing more: if Parliament can draw Member States' attention, and especially if all Members of the European Parliament who have their own connections in their home countries can encourage the Member States' Ministers of Education, to promote this idea of the European Baccalaureate because this is their choice. We now have rules on how to go ahead with the European Baccalaureate. Now it is up to the national ministries to find interested schools. I know that there are a lot of interested schools, but the national authorities in many countries have not shown enough enthusiasm about this project, which can be a step forward and which can really then be a positive mark for the European Baccalaureate, so we can have European Schools not only in Brussels but everywhere - in new Member States and old Member States. This is a symbol of Europe. The Baccalaureate and European education is one element in our architecture.
The debate is closed.
I would wish everybody a happy Day of European Languages tomorrow.
Written statements (Rule 142)
in writing. - (IT) I agree with the various solutions proposed for the reform of the European Schools: my privileged role as the Committee on Development's rapporteur on the Erasmus Community action programme leads me strongly to support the need for a multilingual and flexible European Schools model in which mother-tongue teaching is maintained (and is taught by teachers who are native speakers) but which is, at the same time, the same for all without class distinctions.
The European Baccalaureate will be the first instrument, followed by the opportunities offered by Erasmus, to guarantee real mobility for students, in Europe and then throughout the world. Tutoring obviously has an important role to play in the social, cultural and linguistic integration of incoming students and the achievement of excellent linguistic skills needs to be encouraged, with support from intensive courses (as has been underscored from 2001 to today by the Day of European Languages held every 26 September).
I consider that cooperation between the current European Schools and regional (primary and secondary) schools is a sine qua non for the development of a new European Schools system, but I cannot hide my concern for the future of Italian regional schools which - as a result of the new 'Gelmini' reform - could well disappear in some smaller, geographically disadvantaged, communities.
in writing. - The processes undertaken by the European Union in the last few decades and the ever-evolving educational system have meant that a new perspective on the role and importance of the European Schools has to be taken into consideration. Given the latest enlargement of the EU to 27 Member States and with the increase in EU staff that implies, the significance of a well-reformed European School has become an issue of high priority.
In order to improve future expectations from the European Schools, we must approach the sensitive issues challenging the current system and identify the problems in order to design the foreseeable changes. Thus there is great demand for a newly drawn-up and comprehensive reform of the European Schools, so as to make them more competitive and transparent on a European level and to design their full-weight purpose in a more up-to-date way.
The implementation of the principle of non-discrimination while granting fundamental freedoms to the pupils must be at the core of the new system in order to make it fully operational and in their own benefit. Nevertheless, the financing of the European Schools must be also reevaluated by taking into account indiscriminating measures for the pupils with regard to their division into categories.